Case 7:19-cr-00547-CS

OSTRER

& ASSOCIATES, P.C.

Document 51 Filed 11/19/20 Page 1 of 2

111 Main Street
PO, Box 509
Chester, NY 10918

 

ATTORNEYS AT LAW
Benjamin Ostrer
David L. Darwin
Amir H. Sadaghiani
Jeffrey R. Laurice

Hon. Cathy Seibel

November 19, 2020

Federal Building and United States Courthouse

300 Quarropas Street
White Plains, New York 10601-4150

Re: United States v. Moslem, et al

19 CR 547 (CS)

Dear Judge Seibel:

Phone: 845-469-7577
Fax: 845-469-8690
Fax Service Not Accepted

I write to you out of concern with respect to the Court’s determination that the trial in this
matter will proceed, subject to courtroom availability on February 1, 2021. As set forth in co-
defendant’s letter motion (Dkt. 49), my health challenges subject me to considerable danger
should I be exposed to COVID-19. Your Honor’s conclusion that new counsel can be engaged in
time to be prepared for trial is not consistent with my understanding of this case. It also places
my client in the unenviable position of attempting to find an attorney who can be prepared to
proceed to trial on February 1, 2021 a likely insurmountable task, in view of the voluminous
discovery and the overwhelming evidence of the chaotic manner in which the government’s
cooperating accountant prepared financial documents on behalf of defendants. That accountant’s
work product is so troublesome that professionals continue to meet to try to decipher his errors, a
task which is not yet completed and which has complicated the parties’ efforts to reach a

resolution of this matter.

It is understood that counsel may be substituted where new counsel can be prepared for
trial, see e.g., United States v. Hughey, 147 F.3d 423, 428-431 (5" Cir. 1998). It does not appear
that new counsel could be ready for a February 1, 2020 trial and that my client would suffer
substantial prejudice and hardship. Even if new counsel can be found, the constraints of the
pandemic would make it physically difficult for him/her to be prepared for trial. The choice of
counsel is guaranteed by the Constitution and deprivation does not require a showing of
prejudice. United States v. Gonzalez-Lopez, 548 U.S. 140, 144 (2006). Even the dissenters in
Gonzalez-Lopez observed restrictions on the right to chosen counsel should be carefully

scrutinized.

WWW. OSTRER.COM
Case 7:19-cr-00547-CS Document 51 Filed 11/19/20 Page 2 of 2

Judge Seibel pg. 2 November 19, 2020

Although intervening events may render this application moot, I respectfully request that
the Court reconsider the February 1* start date, as I will be unable to proceed on that date.
COVID-19 cases are spiking across most of the United States, including in Westchester,
Rockland and Orange Counties. Since Mr. Willstatter filed his November 4, 2020 application to
delay the trial, the daily report of new cases has nearly doubled from more than 92,000 to more
than 172,000. More than a quarter million Americans have died this year. The NYC schools have
just closed. The State courts in New York and New Jersey have suspended jury trials.

I assure the Court I will do all within my abilities to assist Mr. Moslem in obtaining new
counsel should the Court maintain the current trial date. I will continue to work on my client’s
behalf to assist in the preparation for trial. Under the current circumstances I cannot conduct the
trial if we proceed as currently scheduled.

Respectfully submitted,

f G 7 WF 7
| + Dt ( Ct nN
=

Benjamin Ostrer
BO/jdb
cc: Saaed Moslem
Richard Willstatter, Esq.
Daniel Loss, Esq./James McMahon, Esq.

WWW. OSTRER.COM
